Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As stated in the MPEP 2164.01(a)  Undue Experimentation Factors [R-08.2012]
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."   As the Court has established the frame work regarding enablement as set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
	As example, some of “Wands factors”:
	Such as “The breadth of the claims”, in that regard as further the Court had held “The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well-known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). All that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. Further the scope of enablement must only bear a "reasonable correlation" to In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination). The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
	As such, the original disclosure does not teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’ to the scope of the claim in particular to the distinct spectroscopic signature means.  There is no teaching regarding such as “distinct fluorescent”, “distinct nanoparticles”, “gray matter from a vessel”   
	Also, considering the “The amount of direction provided by the inventor”, in that regard, as it has been held the quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention. "[A]n extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance." In re Colianni, 561 F.2d 220, 224, 195 USPQ 150, 153 (CCPA 1977). " ‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). Time and expense are merely factors in this consideration and are not the controlling factors. United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).
	In this case, the specification does not provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed as to the scope of the claim with such distinct spectroscopic signature.	   The same goes with respect to “general brain” and “specific brain”.  
	Another example, considering “The existence of working examples”; 
In Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 52 USPQ2d 1129 (Fed. Cir. 1999), the court held that two patents with claims directed to genetic antisense technology (which aims to control gene expression in a particular organism), were invalid because the breadth of enablement was not commensurate in scope with the claims. Both specifications disclosed applying antisense technology in regulating three E. coli genes. Despite the limited disclosures, the specifications asserted that the "[t]he practices of this invention are generally applicable with respect to any organism containing genetic material which is capable of being expressed … such as bacteria, yeast, and other cellular organisms." Thus, the court construed the claims to encompass the application of antisense methodology in a broad range of organisms. Ultimately, the court relied on the fact that (1) the amount of direction presented and the number of working examples provided in the specification were very narrow compared to the wide breadth of the claims at issue, (2) antisense gene technology was highly unpredictable, and (3) the amount of experimentation required to adapt the practice of creating antisense DNA from E. coli to other types of cells was quite high, especially in light of the record, which included notable examples of the inventor’s own failures to control the expression of other genes in E. coli and other types of cells. Thus, the teachings set forth in the specification provided no more than a "plan" or "invitation" for those of skill in the art to experiment using the technology in other types of cells.
	In that regard the amount of direction presented and the number of working examples provided in the specification are none compared to the wide breadth of the amended claims at issue.  There is no working examples how to form such volume with distinct region, wherein the distinct spectroscopic signature including such “distinct nanoparticles” comprising plurality of bandgaps as now claim  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 26, what is meant by “the anatomical part comprising one of a general brain and a specific brain”? The tissue mimic anatomical of the training device is based upon imaging of a human brain, what is “general brain and a specific brain”? 
	In addition, “it is unclear if the use of illuminate wavelength and/or absorption of the electrons, are to define the properties of the material or materials, or a manner of using the training phantom.”.  Is the “distinct fluorescent dye” material possess such structure of the “semiconductor nanoparticles” and the “semiconductor nanoparticles comprises a plurality of bandgaps? Are these (i.e. semiconductor nanoparticles comprises a plurality of bandgaps) are intended to define different material/s, different structure, etc. or are these “properties” of the “distinct fluorescent dye”?
	Also, with respect to the absorption and excitation of electrons, it is unclear and very confusing if applicant attempting to define the structure of the training device.
	Also, line 17+ recites “and each at least one distinct region spectroscopically differentiated from one another”.  However, since only at least one such region was positively claimed, it is unclear to which “from one another” it referred to.
	With respect to claims 32, 33 the claims dependent, directly or indirectly form claim 26, which already recites “a human brain”.
	With respect to claim 37 recites the limitation "the liquid precursor" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	 With respect to claim 31, is “bandgap” (line 4) is the same as the already claimed within base claim 26?
	With respect to claim 32, to what “and any other anomalous” the claim referred to?
	With respect to claim 38, same issues as discussed above with respect to claim 26. 
	With respect to claim 41, is “bandgap” (line 4) is the same as the already claimed within base claim 38?
	With respect to claims 42, the claim dependent form claim 38, which already recites “a human brain”.
	With respect to claims 44, it is unclear what is applicant is sought to claim and the distinct spectroscopic properties with regard to the materials (i.e. acetylsalicylic acid or/and acetaminophen) and the Raman scattering, linear birefringence, and etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 28-30, 32-36, 38, 40, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutet et al US 2012/0193582 (“Boutet”) in view of Iida US 2012/0070814 (“Iida”) and Tao et al US 2015/0056142 (“Tao”).
	As per claim 26, Boutet discloses a training phantom for one of training (training phantom (F)(Fig. 11 and par. [0086]-[0110] in conjunction to Figs. 1-10 and pars. [0001]-[0085] and [0111]-[0117]), comprising: 
	a tissue mimic material formed into a volume, the tissue mimic material configured to mimic at least one of a biomechanical property and an imaging property of an anatomical part(phantom F include a volume and mimicking a prostate)(Fig. 11; par. [0106]-[0109]), the anatomical part comprising one of a general brain and a specific brain, the anatomical part having at least one distinct anatomical component, and each at least one distinct anatomical component comprising a distinct tissue type (Fig. 11 in conjunction to [0106]-[0110] regarding the anatomical part (as phantom F) part P with the florescent inclusion T; note [0110] as the phantom mimicking a brain “ [0110] These phantoms may be produced for simulating various organs and their environment: not only prostates, but also, non-limitingly, testicles, breasts, brains, etc.; with respect to “a specific brain” as discussed above the examiner is unclear what is “general brain” comparing to “a specific brain”, and thus Boutet’s phantom mimicking brain construed as “specific brain”)
	the volume comprising at least one distinct region, each at least one distinct region representing each at least one distinct anatomical component comprising the distinct tissue type, each at least one distinct region comprising a corresponding distinct spectroscopically active component, each at least one distinct region comprising a distinct portion of the tissue mimic material, and each at least one distinct region spectroscopically differentiated from one another at least one distinct region by the corresponding distinct spectroscopically active component, and each corresponding distinct spectroscopically active component associated with a distinct spectrum, each distinct spectrum comprising a distinct fluorescence spectrum, each corresponding distinct spectroscopically active component configured to responsively emit a distinct spectroscopic signature when optically excited, each distinct spectroscopic signature indicative of each at least one distinct region, each distinct spectroscopically active component comprising a distinct fluorophore ((the volume comprising at least one sub-volume (sub volume P)(Fig. 11; pars. [0086]-[0108]), such as fluorescent inclusion T configured to responsively emit a distinct spectroscopic signature (Fig. 11; pars. [0097]-[0107; see in particular the “visible” relationship between the volume F and sub-volume P, while the  fluorescent inclusion T is within; note in particular the system of Fig. 10 in conjunction to Fig. 11 and [0069]-[0086] regarding the measure parameters (to include wavelength and etc.) in conjunction to the [0104], [0106]-[0109], and [0111] regarding the use of distinct fluorophore to be detected by the emitting means; as stated in [0108] and [0109]” The stack of images produced makes it possible for the fluorescent inclusion to be located in three dimensions, after reconstruction using an algorithm based on the zero-order moments that give the average intensity of the signal and the first-order moments that are representative of the photon time of flight. It should be noted that for some applications, for example for prostate examination, the light from the laser source to the phantom and then from the phantom to the detector is generally transmitted via optical fibers. [0109] These phantoms may thus be used for the purpose of calibrating an ultrasonic/optical bimodal instrument. For example, implanting thereinto three inclusions, that are both fluorescent and echogenic, it is possible to calibrate the two imaging modalities one with respect to the other. It is thus possible to determine the mathematical (translational, rotational and homothetic) transformations necessary for best combining the 3D maps obtained by the optical (fluorescence absorption) and ultrasound measurements.”).   
	Thus, it is clear that Boutet’s fluorescent inclusion T, i.e. sub volume, possess properties/ characteristics of a distinct spectroscopic signature comprising at least one of phosphorescence.
	With respect to the device as a training phantom for one of training neurosurgery in relation to a general brain and training neurosurgery in relation to a specific brain, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	Boutet is not specific regarding when the anatomical part comprises the specific brain, the tissue mimic material is formed according at least one preoperative image of the specific brain, the at least one preoperative image obtained by using at least one of x-ray imaging, positron emission spectroscopy (PET), magnetic resonance imaging (MRI), optical coherence tomography (OCT) imaging, ultrasound (US) imaging, and laser surface scanning imaging, 
	Boutet is not specific regarding and a distinct plurality of nanoparticles, the distinct plurality of nanoparticles functionalized by molecules of the distinct fluorophore, the distinct fluorophore comprising a distinct fluorescent dye, and the distinct plurality of nanoparticles comprising a distinct plurality of semiconductor nanoparticles, wherein, when the distinct fluorophore and the distinct plurality of nanoparticles are illuminated by light of a plurality of wavelengths from a light source during a training session, the distinct fluorophore and the distinct plurality of nanoparticles are responsive to at least one known wavelength of the plurality of wavelengths such that the distinct fluorophore and the distinct plurality of nanoparticles are readily detectable by one of light emission and light scattering, wherein the distinct plurality of nanoparticles comprises a plurality of bandgaps, each bandgap of the plurality of bandgaps comprising a bandgap energy and a spectral range in one of an infrared spectrum, a visible spectrum, and an ultraviolet spectrum, wherein at least one of absorption of electrons and excitation of electrons into a conduction band with light of energy greater than each bandgap of the plurality of bandgaps results in light being emitted at the bandgap energy of each bandgap of the plurality of bandgaps when recombination thereof occurs, and wherein the training phantom provides neurosurgical training, the neurosurgical training comprising training relating to use and interpretation of spectroscopy data in a context of at least one of tissue differentiation, tissue identification, and tumor resection.
	With respect to the imaging of brain using MRI and/or X-ray to mimic a specific brain tissue, Iida discloses the use of MRI (e.g. Figs. 8-11 and [0067]-[0071]) to form a specific model, i.e. a specific brain 300 via imaging means (Figs. 3A-4B and [0038], [0041], [0043] and [0056] in conjunction to method of mimicking a specific brain model via such imaging of MRI; see also Figs, 12A-12B regarding X-ray.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Boutet’ mimicking anatomical part when the anatomical part comprises the specific brain, the tissue mimic material is formed according at least one preoperative image of the specific brain, the at least one preoperative image obtained by using at least one of x-ray imaging, positron emission spectroscopy (PET), magnetic resonance imaging (MRI), optical coherence tomography (OCT) imaging, ultrasound (US) imaging, and laser surface scanning imaging as taught and suggested by Iida for the reason that a skilled artisan would have been motivated by Iida’s suggestions wherein the head model described above according to the present invention may be manufactured using, for example, stereolithography. From this perspective, the present invention may be embodied as a method for producing, for example, a head model that may be provided for use in verification for brain imaging, comprising forming, based on morphological images such as MRI images of the human head, three-dimensional CAD data representing at least each of the skull and a specific region of the brain as a hollow structure with no discontinuous parts other than an opening for liquid injection; and hardening, based on the formed three-dimensional CAD data, photo-curable resin through stereolithography. Moreover, the present invention may, for example, be embodied as three-dimensional CAD data that, by being input into a stereolithography machine, enables a stereolithography machine to mold a head model that may be provided for use in verification for brain imaging, where the three-dimensional CAD data represent, in the head model, a part corresponding to the skull and a part corresponding to at least one specific region of the brain, respectively, as hollow structures with no discontinuous parts other than an opening for liquid injection ([0017] and [0018]).  A skilled artisan would have appreciated the benefits of using such imaging (e.g. MRI, x-ray) to form a specific mimic brain tissue within the device of Boutet.
	With respect to the use of nanoparticles as of distinct spectroscopy means/properties of fluorescence to include bandgap to be detectable by light emission, and light scattering is well known as taught by Tao as shown in Figs. 1.1-3.15 and discussed in length in [0004]-[0112], [0151]-[0201], [0267]-[0288] and [0335]-[0347], as Tao gives several examples utilizing such system and method to detect a distinct spectroscopy produce upon mouse’s organs (i.e. anatomical tissue with a distinct tissue configure to detect a distinct region via the distinct spectroscopy of fluorescence spectrum)(e.g. Figs. 1.3, 1.4, 2.3, 2.4, 2.7, 3.2-3.4, 3.8 and 3.12-3.15 in conjunction to [0014], [0015], [0021], [0022], [0035], [0038], [0039], [0040], [0044], [0048]-[0051], [0097], [0108]-[0110], [0155], [0156], [0164] and [0170]-[0173])  
	More specifically, Tao discloses method and system utilizing florescent agent to include a distinct plurality of nanoparticles ([0012]-[0019], [0023], [0029], [0034], [0036], [0045], [0068], [0069], [0071], [0073], [0075]-[0078] and [0097] –[0112]) the distinct plurality of nanoparticles functionalized by molecules of the distinct fluorophore, the distinct fluorophore comprising a distinct fluorescent dye (the system utilizing fluorescence/ fluorophore as discussed in [0001], [0004]-[0009], [0012]-[0023], [0030]-[0032], [0034]-[0041], [0043], [0045]-[0051], [0068], [0069], [0074], [0075], [0077], [0078], [0081]-[0095]; Tao also gives several examples utilizing such fluorescence/ fluorophore distinct spectroscopy; e.g. example 1, in [0097]-[0101], [0106]-[0112] as well as supplemental to example 1 in [0152]-[0156]; also note [0164]-[0182], [0193], [0197], [0198], [0200] and [0201] regarding an example 2) , and the distinct plurality of nanoparticles comprising a distinct plurality of semiconductor nanoparticles wherein (note [0076], [0099] and [0165] as the nanoparticles are semiconductor) , when the distinct fluorophore and the distinct plurality of nanoparticles are illuminated by light of a plurality of wavelengths, the distinct fluorophore and the distinct plurality of nanoparticles are responsive to at least one known wavelength (note [0016], [0033], [0066], [0074] and [0088] regarding the wavelength measurement in regard to the nanoparticles; see example 1 in [0097], [0099], [0109], [0110] and [0153]; also [0164]-[0167], [0174], [0176], [0182] and [0199] regarding the wavelength measurements)  such that the distinct fluorophore and the distinct plurality of nanoparticles are readily detectable by one of light emission and light scattering (see [0037], [0042], [0068], [0099], [0109], [0164], [0165], [0168], [0174], [0176], [0182], [0193], [0196], [0200], [0201], [0269], [0270]-[0274], and [0279]-[0281] regarding the detectable of the nanoparticles by light emission/light scattering) , wherein the distinct plurality of semiconductor nanoparticles comprises a plurality of bandgaps ([0085], [0099], [0156], [0164], [0166], [0174], [0194], regarding the bandgap), each bandgap of the plurality of bandgaps comprising a bandgap energy and a spectral range in one of an infrared spectrum, a visible spectrum, and an ultraviolet spectrum ([0066],[0067],[0098],[0158], [0164], and [0165] regarding the infrared and [0100], [00165], [0269] and [0270] regarding the visible spectrum;), and wherein at least one of absorption of electrons and excitation of electrons into a conduction band with light of energy greater than each bandgap of the plurality of bandgaps results in light being emitted at the bandgap energy of each bandgap of the plurality of bandgaps when recombination thereof occurs (in [0013], [0017], [0019], [0030], [0033], [0037], [0038], [0042], [0068], [0098], [0099], [0106], [0151]-[0153], [0168], [0192], [0193], [0197], [0200], [0272], [0274], and [0337] regarding the absorption spectrum).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Boutet’s to include and a distinct plurality of nanoparticles, the distinct plurality of nanoparticles functionalized by molecules of the distinct fluorophore, the distinct fluorophore comprising a distinct fluorescent dye, and the distinct plurality of nanoparticles comprising a distinct plurality of semiconductor nanoparticles wherein, when the distinct fluorophore and the distinct plurality of nanoparticles are illuminated by light of a plurality of wavelengths, the distinct fluorophore and the distinct plurality of nanoparticles are responsive to at least one known wavelength such that the distinct fluorophore and the distinct plurality of nanoparticles are readily detectable by one of light emission and light scattering, wherein the distinct plurality of semiconductor nanoparticles comprises a plurality of bandgaps, each bandgap of the plurality of bandgaps comprising a bandgap energy and a spectral range in one of an infrared spectrum, a visible spectrum, and an ultraviolet spectrum, and wherein at least one of absorption of electrons and excitation of electrons into a conduction band with light of energy greater than each bandgap of the plurality of bandgaps results in light being emitted at the bandgap energy of each bandgap of the plurality of bandgaps when recombination thereof occurs as taught by Tao for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of enhance distinct spectroscopy fluorescence/ fluorophore by utilizing semiconductor nanoparticles comprising bandgaps to enhance the agent imaging to assist and assess anatomical part with distinct tissue type. 
	As per claims 28, 29, with respect to wherein the at least one distinct region comprises a plurality of distinct regions, and wherein each distinct region of the plurality of distinct regions is spaced-apart in relation to another distinct region of the plurality of distinct regions (claim 28) and wherein the at least one distinct region comprises a plurality of distinct regions, and wherein some distinct regions the plurality of distinct regions are contiguous in relation to one another (claim 29), Iida discloses the use of at least one sub- volume of the volume is two or more sub-volumes (two cavities 422 and 424 of phantom 400)(Fig. 5; pars. [0056] and [0056]; see also Fig. 4; and par. [0057]).
	Thus, Iida discloses wherein the at least one distinct region comprises a plurality of distinct regions, and wherein each distinct region of the plurality of distinct regions is spaced-apart in relation to another distinct region of the plurality of distinct regions, and wherein the at least one distinct region comprises a plurality of distinct regions, and wherein some distinct regions the plurality of distinct regions are contiguous in relation to one another, as claimed.
	Furthermore, Boutet discloses “[0038] It is also possible to add one or more inclusions to this matrix that simulate one or more labeled tumours. The phantom may comprise several matrices, each matrix containing additives for simulating the optical and acoustic properties of a different living organ or tissue so as to simulate an organ and its complete environment”
	Accordingly, one of ordinary skill in the art would have been motivated to modify Boutet’s at least one sub- volume of the volume into two or more sub-volumes as explicitly suggested by Boutet.
	Moreover, the Court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Thus, forming a volume with several sub-volumes, that each structure and/or function the same, does not provide any new and unexpected results.
	With respect to wherein each sub-volume of the tissue mimic material includes a spectroscopically active component having distinct spectroscopic signatures different from the spectroscopically active components in all other sub-volumes, each such sub volume would have represents a distinct spectroscopic signatures as taught by Boutet (the fluorescent inclusion T is mimicking of tumor within the prostate/anatomical part F)(Fig. 11; pars. [0097]-[0107]). 
	As per claim 30, with respect to wherein said distinct spectrum further comprises a distinct absorption spectrum, note Tao’s [0013], [0017], [0019], [0030], [0033], [0037], [0038], [0042], [0068], [0098], [0099], [0106], [0151]-[0153], [0168], [0192], [0193], [0197], [0200], [0272], [0274], and [0337].
	As per claim 32, with respect to wherein the volume comprises a selected shape and a selected size respectively corresponding to a size and a shape of a human brain, note Boutet’s Fig. 11 in conjunction to [0106]-[0110] regarding the anatomical part (as phantom F) part P with the florescent inclusion T; note [0110] as the phantom mimicking a brain “ [0110] These phantoms may be produced for simulating various organs and their environment: not only prostates, but also, non-limitingly, testicles, breasts, brains, etc.), 
	wherein the at least one distinct region represents at least one of: dura, cerebrospinal fluid (CSF), a vessel, white matter, grey matter, a fiber bundle, a brain track, a target tumor, and any other anomalous structure, and wherein the brain track is disposed in a location and in a direction by using tractography information generated by acquiring pre-operative magnetic resonance (MR) images using diffusion tensor imaging (DTI), note Iida’s Figs. 3C and 4A as well as Figs. 9-11 regarding the imaging/mapping of the brain to include dura, cerebrospinal fluid (CSF), a vessel, white matter, grey matter, a fiber bundle, a brain track,; note also Fig. 8 and Figs. 12A+ as well as [0038], [0041], [0043], [0056], [0067]-[0071] and [0072] regarding such means for imaging of a brain to form the mimicking model.   Also, note Tao’s [0098], [0184], [0269] and [0270] regarding such means for mapping/images data utilizing such known means (e.g. by using tractography information generated by acquiring pre-operative magnetic resonance (MR) images using diffusion tensor imaging (DTI)). 
	As per claim 33, with respect to wherein the selected size and the selected shape are determined from the imaging data corresponding to a specific patient brain, see Iida’s Figs. 3A-7 in conjunction to pars. [0038]-[0060] regarding the structure of the phantom’s brain; see Figs. 8-12B, in conjunction to pars. [0067]-[0075] regarding the data and imaging to use a brain’s image/s using CAD and MRI).
	As per claims 34, 35, with respect to wherein the at least one distinct region represents diseased tissue identified from imaging data corresponding to the patient brain (claim 34), and wherein the at least one distinct region, representing the diseased tissue, is located in the volume at a position corresponding to that of the diseased tissue in the patient brain (claim 35), within the modified Boutet the sub-volume defines a diseased/tumor within the volume tissue mimicking an organ (the fluorescent inclusion T is mimicking of tumor within the prostate/anatomical part F)(Fig. 11; pars. [0097]-[0107]).  Whereas the data would have been collected from imaging as taught by Iida and/or Tao as discussed above.
	As per claim 36, Boutet discloses wherein the at least one distinct region, representing the diseased tissue, represents a tumor ([0002], [0010], [0097], [0104], and [0106] wherein the sub-volume/tissue P included tumor T).
	As per claim 38, Boutet discloses a method of producing a training phantom for use in training neurosurgery in relation to a brain (method of producing phantom F)(Fig. 11 and pars. [0079]-[0096]), comprising: 
	providing a mold for forming a tissue mimic material representing an anatomical part, the tissue mimic material configured to mimic at least one of a biomechanical property and an imaging property of 5 the anatomical part, the anatomical part comprising the brain having at least one distinct anatomical component, and each at least one distinct anatomical component comprising a distinct tissue type (providing a nylon mold)(pars. [0092]); also, note Fig. 11 in conjunction to [0106]-[0110] regarding the anatomical part (as phantom F) part P with the florescent inclusion T; note [0110] as the phantom mimicking a brain “ [0110] These phantoms may be produced for simulating various organs and their environment: not only prostates, but also, non-limitingly, testicles, breasts, brains, etc.); 
	providing a volume of liquid precursor of a tissue mimic material, the volume of the liquid precursor being substantially the same as a volume of the anatomical part, the volume of the liquid precursor comprising at least one sub-volume for forming at least one distinct region representing the at least one distinct anatomical component, each at least one distinct region representing each distinct tissue type (using TiO2; Silica, and ink to form the phantom that include volume F sub volume P with distinct spectroscopic signature as fluorescent inclusion T)(Fig. 11 and pars. [0079]-[0091]); 
	mixing each at least one sub-volume of the liquid precursor with a distinct spectroscopically active component, thereby functionalizing each at least one sub-volume of the liquid precursor via an -OH group, and thereby covalently bonding each at least one sub-volume of the liquid precursor with spectroscopically active side-groups of each distinct spectroscopically active component (again note [0079]+ as the volume that is mixed into the phantom F and part P with the florescent means T; also, note [0008]-[0010], [0072], [0100], [0103], and [0105] the use of liquid precursor for forming the sub volume and the training/phantom); 
	curing each at least one sub-volume of the liquid precursor having each distinct spectroscopically active component, thereby forming each at least one distinct region; supporting each at least one distinct region in at least one distinct location in the mold (each component of the phantom goes through a freeze-thaw cycle, i.e. cured, in order to form it into the final shape of the volume and sub-volume)(pars. [0092]-[0096]); 	filling the mold with a remainder of the volume of the liquid precursor and curing the remainder of the volume of the liquid precursor, thereby producing the training phantom (note [0079]-[0091] as the volume that is mixed into the phantom F and part P with the florescent means T; also, note [0008]-[0010], [0072], [0100], [0103], and [0105] the use of liquid precursor for forming the sub volume and the training/phantom; see [0092]-[0096] regarding the curing and [0079]-[0091] as the filling, mixing and etc. utilizing materials, such as TiO2; Silica, and ink in forming the phantom (i.e. anatomically part includes distinct tissue/region) each at least one distinct region representing each at least one distinct anatomical component comprising each distinct tissue type, each at least one distinct region comprising each distinct spectroscopically active component, each at least one distinct region comprising a portion of the tissue mimic material, each portion of the tissue mimic material comprising each distinct spectroscopically active component, and each at least one distinct region spectroscopically differentiated from one another by each distinct spectroscopically active component, and each distinct spectroscopically active component associated with a distinct spectrum, each distinct spectrum comprising a distinct fluorescence spectrum, each distinct spectroscopically active component configured to responsively emit a distinct spectroscopic signature when optically excited, each distinct spectroscopic signature indicative of each at least one distinct region, each distinct spectroscopically active component comprising a distinct fluorophore (the volume comprising at least one sub-volume (sub volume P)(Fig. 11; pars. [0086]-[0108]), such as fluorescent inclusion T configured to responsively emit a distinct spectroscopic signature (Fig. 11; pars. [0097]-[0107; see in particular the “visible” relationship between the volume F and sub-volume P, while the  fluorescent inclusion T is within; note in particular the system of Fig. 10 in conjunction to Fig. 11 and [0069]-[0086] regarding the measure parameters (to include wavelength and etc.) in conjunction to the [0104], [0106]-[0109], and [0111] regarding the use of distinct fluorophore to be detected by the emitting means; as stated in [0108] and [0109]” The stack of images produced makes it possible for the fluorescent inclusion to be located in three dimensions, after reconstruction using an algorithm based on the zero-order moments that give the average intensity of the signal and the first-order moments that are representative of the photon time of flight. It should be noted that for some applications, for example for prostate examination, the light from the laser source to the phantom and then from the phantom to the detector is generally transmitted via optical fibers. [0109] These phantoms may thus be used for the purpose of calibrating an ultrasonic/optical bimodal instrument. For example, implanting thereinto three inclusions, that are both fluorescent and echogenic, it is possible to calibrate the two imaging modalities one with respect to the other. It is thus possible to determine the mathematical (translational, rotational and homothetic) transformations necessary for best combining the 3D maps obtained by the optical (fluorescence absorption) and ultrasound measurements.”).     Thus, it is clear that Boutet’s fluorescent inclusion T, i.e. sub volume, possess properties/ characteristics of a distinct spectroscopic signature comprising at least one of phosphorescence.
	With respect to the method of producing a training phantom for one of training neurosurgery in relation to a general brain and training neurosurgery in relation to a specific brain, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	Boutet is not specific regarding when the anatomical part comprises the specific brain, the tissue mimic material is formed according at least one preoperative image of the specific brain, the at least one preoperative image obtained by using at least one of x-ray imaging, positron emission spectroscopy (PET), magnetic resonance imaging (MRI), optical coherence tomography (OCT) imaging, ultrasound (US) imaging, and laser surface scanning imaging, 
	Boutet is not specific regarding and a distinct plurality of nanoparticles, the distinct plurality of nanoparticles functionalized by molecules of the distinct fluorophore, the distinct fluorophore comprising a distinct fluorescent dye, and the distinct plurality of nanoparticles comprising a distinct plurality of semiconductor nanoparticles, wherein, when the distinct fluorophore and the distinct plurality of nanoparticles are illuminated by light of a plurality of wavelengths from a light source during a training session, the distinct fluorophore and the distinct plurality of nanoparticles are responsive to at least one known wavelength of the plurality of wavelengths such that the distinct fluorophore and the distinct plurality of nanoparticles are readily detectable by one of light emission and light scattering, wherein the distinct plurality of nanoparticles comprises a plurality of bandgaps, each bandgap of the plurality of bandgaps comprising a bandgap energy and a spectral range in one of an infrared spectrum, a visible spectrum, and an ultraviolet spectrum, wherein at least one of absorption of electrons and excitation of electrons into a conduction band with light of energy greater than each bandgap of the plurality of bandgaps results in light being emitted at the bandgap energy of each bandgap of the plurality of bandgaps when recombination thereof occurs, and wherein the training phantom provides neurosurgical training, the neurosurgical training comprising training relating to use and interpretation of spectroscopy data in a context of at least one of tissue differentiation, tissue identification, and tumor resection.
	With respect to the imaging of brain using MRI and/or X-ray to mimic a specific brain tissue, Iida discloses the use of MRI (e.g. Figs. 8-11 and [0067]-[0071]) to form a specific model, i.e. a specific brain 300 via imaging means (Figs. 3A-4B and [0038], [0041], [0043] and [0056] in conjunction to method of mimicking a specific brain model via such imaging of MRI; see also Figs, 12A-12B regarding X-ray.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Boutet’ mimicking anatomical part when the anatomical part comprises the specific brain, the tissue mimic material is formed according at least one preoperative image of the specific brain, the at least one preoperative image obtained by using at least one of x-ray imaging, positron emission spectroscopy (PET), magnetic resonance imaging (MRI), optical coherence tomography (OCT) imaging, ultrasound (US) imaging, and laser surface scanning imaging as taught and suggested by Iida for the reason that a skilled artisan would have been motivated by Iida’s suggestions wherein the head model described above according to the present invention may be manufactured using, for example, stereolithography. From this perspective, the present invention may be embodied as a method for producing, for example, a head model that may be provided for use in verification for brain imaging, comprising forming, based on morphological images such as MRI images of the human head, three-dimensional CAD data representing at least each of the skull and a specific region of the brain as a hollow structure with no discontinuous parts other than an opening for liquid injection; and hardening, based on the formed three-dimensional CAD data, photo-curable resin through stereolithography. Moreover, the present invention may, for example, be embodied as three-dimensional CAD data that, by being input into a stereolithography machine, enables a stereolithography machine to mold a head model that may be provided for use in verification for brain imaging, where the three-dimensional CAD data represent, in the head model, a part corresponding to the skull and a part corresponding to at least one specific region of the brain, respectively, as hollow structures with no discontinuous parts other than an opening for liquid injection ([0017] and [0018]).  A skilled artisan would have appreciated the benefits of using such imaging (e.g. MRI, x-ray) to form a specific mimic brain tissue within the device of Boutet.
	With respect to the use of nanoparticles as of distinct spectroscopy means/properties of fluorescence to include bandgap to be detectable by light emission, and light scattering is well known as taught by Tao as shown in Figs. 1.1-3.15 and discussed in length in [0004]-[0112], [0151]-[0201], [0267]-[0288] and [0335]-[0347], as Tao gives several examples utilizing such system and method to detect a distinct spectroscopy produce upon mouse’s organs (i.e. anatomical tissue with a distinct tissue configure to detect a distinct region via the distinct spectroscopy of fluorescence spectrum)(e.g. Figs. 1.3, 1.4, 2.3, 2.4, 2.7, 3.2-3.4, 3.8 and 3.12-3.15 in conjunction to [0014], [0015], [0021], [0022], [0035], [0038], [0039], [0040], [0044], [0048]-[0051], [0097], [0108]-[0110], [0155], [0156], [0164] and [0170]-[0173])  
	More specifically, Tao discloses method and system utilizing florescent agent to include a distinct plurality of nanoparticles ([0012]-[0019], [0023], [0029], [0034], [0036], [0045], [0068], [0069], [0071], [0073], [0075]-[0078] and [0097] –[0112]) the distinct plurality of nanoparticles functionalized by molecules of the distinct fluorophore, the distinct fluorophore comprising a distinct fluorescent dye (the system utilizing fluorescence/ fluorophore as discussed in [0001], [0004]-[0009], [0012]-[0023], [0030]-[0032], [0034]-[0041], [0043], [0045]-[0051], [0068], [0069], [0074], [0075], [0077], [0078], [0081]-[0095]; Tao also gives several examples utilizing such fluorescence/ fluorophore distinct spectroscopy; e.g. example 1, in [0097]-[0101], [0106]-[0112] as well as supplemental to example 1 in [0152]-[0156]; also note [0164]-[0182], [0193], [0197], [0198], [0200] and [0201] regarding an example 2) , and the distinct plurality of nanoparticles comprising a distinct plurality of semiconductor nanoparticles wherein (note [0076], [0099] and [0165] as the nanoparticles are semiconductor) , when the distinct fluorophore and the distinct plurality of nanoparticles are illuminated by light of a plurality of wavelengths, the distinct fluorophore and the distinct plurality of nanoparticles are responsive to at least one known wavelength (note [0016], [0033], [0066], [0074] and [0088] regarding the wavelength measurement in regard to the nanoparticles; see example 1 in [0097], [0099], [0109], [0110] and [0153]; also [0164]-[0167], [0174], [0176], [0182] and [0199] regarding the wavelength measurements)  such that the distinct fluorophore and the distinct plurality of nanoparticles are readily detectable by one of light emission and light scattering (see [0037], [0042], [0068], [0099], [0109], [0164], [0165], [0168], [0174], [0176], [0182], [0193], [0196], [0200], [0201], [0269], [0270]-[0274], and [0279]-[0281] regarding the detectable of the nanoparticles by light emission/light scattering) , wherein the distinct plurality of semiconductor nanoparticles comprises a plurality of bandgaps ([0085], [0099], [0156], [0164], [0166], [0174], [0194], regarding the bandgap), each bandgap of the plurality of bandgaps comprising a bandgap energy and a spectral range in one of an infrared spectrum, a visible spectrum, and an ultraviolet spectrum ([0066],[0067],[0098],[0158], [0164], and [0165] regarding the infrared and [0100], [00165], [0269] and [0270] regarding the visible spectrum;), and wherein at least one of absorption of electrons and excitation of electrons into a conduction band with light of energy greater than each bandgap of the plurality of bandgaps results in light being emitted at the bandgap energy of each bandgap of the plurality of bandgaps when recombination thereof occurs (in [0013], [0017], [0019], [0030], [0033], [0037], [0038], [0042], [0068], [0098], [0099], [0106], [0151]-[0153], [0168], [0192], [0193], [0197], [0200], [0272], [0274], and [0337] regarding the absorption spectrum).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Boutet’s to include and a distinct plurality of nanoparticles, the distinct plurality of nanoparticles functionalized by molecules of the distinct fluorophore, the distinct fluorophore comprising a distinct fluorescent dye, and the distinct plurality of nanoparticles comprising a distinct plurality of semiconductor nanoparticles wherein, when the distinct fluorophore and the distinct plurality of nanoparticles are illuminated by light of a plurality of wavelengths, the distinct fluorophore and the distinct plurality of nanoparticles are responsive to at least one known wavelength such that the distinct fluorophore and the distinct plurality of nanoparticles are readily detectable by one of light emission and light scattering, wherein the distinct plurality of semiconductor nanoparticles comprises a plurality of bandgaps, each bandgap of the plurality of bandgaps comprising a bandgap energy and a spectral range in one of an infrared spectrum, a visible spectrum, and an ultraviolet spectrum, and wherein at least one of absorption of electrons and excitation of electrons into a conduction band with light of energy greater than each bandgap of the plurality of bandgaps results in light being emitted at the bandgap energy of each bandgap of the plurality of bandgaps when recombination thereof occurs as taught by Tao for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of enhance distinct spectroscopy fluorescence/ fluorophore by utilizing semiconductor nanoparticles comprising bandgaps to enhance the agent imaging to assist and assess anatomical part with distinct tissue type. 
	As per claim 40, with respect to wherein the distinct spectrum further comprises a distinct absorption spectrum, note Tao’s [0013], [0017], [0019], [0030], [0033], [0037], [0038], [0042], [0068], [0098], [0099], [0106], [0151]-[0153], [0168], [0192], [0193], [0197], [0200], [0272], [0274], and [0337].
	As per claim 42, with respect to wherein the volume comprises a selected shape and a selected size respectively corresponding to a size and a shape of a human brain, note Boutet’s Fig. 11 in conjunction to [0106]-[0110] regarding the anatomical part (as phantom F) part P with the florescent inclusion T; note [0110] as the phantom mimicking a brain “ [0110] These phantoms may be produced for simulating various organs and their environment: not only prostates, but also, non-limitingly, testicles, breasts, brains, etc.),  wherein the at least one distinct region represents at least one of: dura, cerebrospinal fluid (CSF), a vessel, white matter, grey matter, a fiber bundle, a brain track, a target tumor, and any other anomalous structure, and wherein the brain track is disposed in a location and in a direction by using tractography information generated by acquiring pre-operative magnetic resonance (MR) images using diffusion tensor imaging (DTI), note Iida’s Figs. 3C and 4A as well as Figs. 9-11 regarding the imaging/mapping of the brain to include dura, cerebrospinal fluid (CSF), a vessel, white matter, grey matter, a fiber bundle, a brain track,; note also Fig. 8 and Figs. 12A+ as well as [0038], [0041], [0043], [0056], [0067]-[0071] and [0072] regarding such means for imaging of a brain to form the mimicking model.   Also, note Tao’s [0098], [0184], [0269] and [0270] regarding such means for mapping/images data utilizing such known means (e.g. by using tractography information generated by acquiring pre-operative magnetic resonance (MR) images using diffusion tensor imaging (DTI)). 
	As per claim 43, Boutet discloses wherein the at least one distinct region represents the diseased tissue ([0002], [0010], [0097], [0104], and [0106] wherein the sub-volume/tissue P included tumor T).
Claims 27 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutet, Iida and Tao as applied to claims 26 and 38 above and further in view of Volodin et al US 2013/0182247 (“Volodin”).
	As per claims 27, 39, with respect to wherein the distinct spectrum further comprises at least one of a distinct emission spectrum and a distinct scattering spectrum, note Tao’s [0037], [0042], [0068], [0099], [0109], [0164], [0165], [0168], [0174], [0176], [0182], [0193], [0196], [0200], [0201], [0269], [0270]-[0274], and [0279]-[0281] regarding the detectable of the nanoparticles by light emission/light scattering
	With respect to, wherein the at least one distinct region represents a diseased tissue, and wherein the tissue mimic material in the rest of the volume represents healthy tissue, note Boutet’s Fig. 11 in conjunction to [0002], [0010], [0097], [0104], and [0106] wherein the sub-volume/tissue P included tumor T (i.e. a diseased tissue) whereas the rest of the volume as well as the phantom/organ F is an healthy tissue.
	With respect to wherein the distinct scattering spectrum comprises a distinct Raman scattering spectrum, the examiner construed such Raman scattering as taught by the reference to Tao according to the definition of the term “Raman scattering”.
	For example, according to Raman scattering From Wikipedia, the free encyclopedia: “Raman scattering or the Raman effect (/ˈrɑːmən/) is the inelastic scattering of photons by matter, meaning that there is both an exchange of energy and a change in the light's direction. Typically this effect involves vibrational energy being gained by a molecule as incident photons from a visible laser are shifted to lower energy. This is called normal Stokes Raman scattering. The effect is exploited by chemists and physicists to gain information about materials for a variety of purposes by performing various forms of Raman spectroscopy. Many other variants of Raman spectroscopy allow rotational energy to be examined (if gas samples are used) and electronic energy levels may be examined if an X-ray source is used in addition to other possibilities. More complex techniques involving pulsed lasers, multiple laser beams and so on are known.”
	In that regard attention to at least Tao’s Figs. 3.1 and 3.6 in conjunction to [0037] and [0042] as well as [0168] as it sates “The pDA copolymer has been reported to have red-shifted absorption and emission compared to the corresponding homopolymers, due to the formation of a charge-transfer structure between the electron donor and acceptor units..sup.26,27,30 The fluorescence quantum yield of pDA-PEG in a solution (FIG. 2.1D) under an excitation of 808 nm was .about.1.7%, measured against a standard IR-26 dye as a reference.sup.31,32 (FIG. 2.12A-F, where the excitation of 808 nm was intentionally chosen to balance absorption and scattering to afford maximum penetration depth of excitation light for in vivo imaging). The quantum yield was much higher than that of typical nanotubes (.about.0.4%) (FIG. 2.12G-I). The pDA-PEG exhibited high photostability in phosphate buffer saline (PBS) and fetal bovine serum with negligible decay under continuous excitation for 1 h (FIG. 2.1E-F and FIG. 2.13)”
	Accordingly, the examiner construed such scattering as taught by Tao as the claimed Raman scattering as claimed.
	However, if there is any doubt regarding such interpretation and in the hope of expedite prosecution, the examiner notes that such Raman scattering is well known, as taught by Volodin.
	Volodin discloses Raman scattering, for analyzing to view/ scene such spectroscopic or specters in pars. [0006]-[0009], [0013], [0017], [0021], [0024], [0028], [0033], [0044], [0049], [0051], [0052] and [0061] regarding the Raman spectrum means).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Boutet- Tao’s distinct scattering spectrum comprises a distinct Raman scattering spectrum as taught by Volodin for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results of forming a tissue mimic device having distinct spectroscopically active component comprising a distinct spectroscopic signature, thus utilizing ready available and known material (e.g. acetylsalicylic acid-aspirin) possessing known properties of distinct spectroscopic signature (e.g. comprising Raman scattering) that are easily and usefully can detected/view via the Raman signature/analysis.
Claims 31 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutet, Iida and Tao as applied to claims 26 and 38 above, and further in view of Bao et al US 2014/0061486 (“Bao”).
	As per claims 31, 41, with respect to wherein the distinct plurality of semiconductor nanoparticles comprises a bandgap corresponding s to one of: an infrared spectrum, a visible spectrum, and an ultraviolet spectrum, and wherein light, having an energy greater than the bandgap, is emitted when absorption of electrons and excitation of electrons are recombined into a conduction band, note Tao’s [0076], [0099] and [0165] as the nanoparticles are semiconductor; regarding a plurality of bandgaps note [0085], [0099], [0156], [0164], [0166], [0174], [0194] and note [0066],[0067],[0098],[0158], [0164], and [0165] regarding the infrared and [0100], [00165], [0269] and [0270] regarding the visible spectrum.
	The modified Boutet by the teachings of Tao is not specific wherein the distinct plurality of nanoparticles further comprises one of: a plurality of gold nanoparticles and a plurality of silver nanoparticles.
	However, in the field of medical devices utilizing specific, distinct spectroscopically active component, Bao discloses wherein the distinct plurality of nanoparticles further comprises one of: a plurality of gold nanoparticles and a plurality of silver nanoparticles ([0079] and [0146] regarding the use of gold nanoparticles and [0062], [0073], [0079] and [0146] regarding the use of silver nanoparticles).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Boutet- Iida-Tao wherein the distinct plurality of nanoparticles further comprises one of: a plurality of gold nanoparticles and a plurality of silver nanoparticles as taught by Bao for the reason that a skilled artisan would have been motivated by Bao’s suggestion to incorporate gold/silver nanoparticles whereas  a medical device can include a spectrometer with a plurality of detector locations, wherein each detector location includes a plurality of semiconductor nanocrystals capable of absorbing a predetermined wavelength of light, and wherein each detector location includes a photosensitive element capable of providing a differential response based on differing intensity of incident light; and a data recording system connected to each of the photosensitive elements, wherein the data recording system is configured to record the differential responses at each of the detector locations when the detector locations are illuminated by incident light ([0025]).  A skilled artisan would have determined that such properties of the gold/silver nanoparticles would have enhanced the distinct spectroscopically active component of the modified/combine Boutet- Iida- Tao.   
Claims 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutet , Iida, Tao, Volodin as applied to claims 27 and 39 above, and further in view of Nie et al US 2012/0123205 (“Nie”).
	As per claims 37 and 44 with respect to wherein the liquid precursor comprises a hydrogel note Boutet’s [0008], [0009], [0011], [0013], [0037] and [0039].
	With respect to wherein each distinct spectroscopically active component further comprises one of: acetylsalicylic acid and acetaminophen, note Volodin’s Fig. 1A as well as par. [0024] regarding the acetylsalicylic acid, aspirin.
	The modified Boutet is not specific regarding and wherein the distinct spectrum further comprises at least one of phosphorescence spectrum, linear birefringence spectrum, circular birefringence spectrum, linear dichroism spectrum, and circular dichroism spectrum.
	However, in the field of surgery and the alike and/for utilizing data for infected tissues, Nie discloses the use of either Raman scattering (pars. [0168], [0169], [0171], [0176], [0177], [0179], [0192], and [0193) or phosphorescence spectrum (Figs. 25 and 26; pars. [0060], [0061], [0112], [0193], [0215], [0222], and [0223]), as an alternative/equivalent to fluorescent (in at least pars. [0006]-[0022], [0027], [0028], [0078]-[0088], [0091]-[0105] and [0168]-[0177]; Figs. 4, 6A, 7A and 8), while analyzing the tissue of cancerous tissues (Figs. 10A, 10B, 12A, and 12B; in conjunction to at least pars. [0005]-[0024]; and pars. [0183]-[0190]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Boutet’s wherein the distinct spectrum further comprises at least one of phosphorescence spectrum, linear birefringence spectrum, circular birefringence spectrum, linear dichroism spectrum, and circular dichroism spectrum as taught by Nie for the reason that a skilled artisan would have been motivated use such distinct spectroscopic signature to a system for intra-operatively providing anatomical guidance in a diagnostic or therapeutic procedure. In one embodiment, the system includes a first light source that is configured to emit a beam of visible light to an area of interest of a living subject and a second light source that is configured to emit a beam of near-infrared light to the area of interest (par. [0005]).
	One of ordinary skill in that art would have determined that some advantage or expected beneficial result would have been produced by the combination/modification of Boutet to include distinct spectroscopic signature as phosphorescence spectrum OR Raman scattering, as taught by Nie that assists in anatomical guidance in a diagnostic or therapeutic procedure.
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.
	Applicant has not argue any specific limitations regarding what is lacking with the teachings of the prior art as a whole, and merely copied the entire references (e.g. Boutet, Tao and Iida), thereafter copied claim 26, to alleged that the prior art does not disclose such limitations.
	The examiner respectfully disagrees and as set forth above the examiner maintains his position that the prior art as a whole render the claimed invention as an obvious.
	With respect to the rejection under 35 USC 112, applicant, although cancelled the previous claims, but the same limitations are applicable to the current claims.
	In that regard, the claims 26-44 indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention as forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                  11/26/2021 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711